
	
		II
		111th CONGRESS
		1st Session
		S. 1511
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2009
			Mr. Cardin (for himself
			 and Mr. Graham) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XVIII and XIX of the Social Security Act
		  to improve awareness and access to colorectal cancer screening tests under the
		  Medicare and Medicaid programs, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Supporting ColoRectal Examination
			 and Education Now (SCREEN) Act of 2009.
		2.Findings and
			 sense of congress
			(a)FindingsCongress makes the following
			 findings:
				(1)A majority of the
			 deaths and costs associated with colorectal cancer, the second leading cause of
			 cancer deaths in the United States, are avoidable through timely preventive
			 screening, including colonoscopy.
				(2)The United States
			 Preventive Services Task Force provides its only grade A
			 recommendation of cancer screenings for colorectal interventions.
				(3)Colorectal cancer
			 screening test rates are far too low, with only 50 percent of recommended
			 populations receiving colorectal cancer screening tests, and rates of such
			 screening tests among minorities and those without insurance lag
			 considerably.
				(4)The colorectal
			 cancer screening benefit under the Medicare Program under title XVIII of the
			 Social Security Act is severely underutilized.
				(5)Numerous barriers
			 for patients, communities, and health care providers detrimentally affect the
			 utilization of colorectal cancer screening tests. Such barriers include patient
			 knowledge, coinsurance burdens, restrictions on Medicare coverage for an office
			 visit prior to a screening colonoscopy, and reductions in Medicare
			 reimbursement.
				(b)Sense of
			 congressIt is the sense of Congress that—
				(1)if legislation to
			 provide health insurance coverage, public or private, to persons under the age
			 of 65, is enacted, coverage of colorectal cancer screening tests and the
			 provisions of this Act should be included as part of any basic benefit package
			 required under such legislation; and
				(2)Congress, Federal
			 agencies, State and local governments, health care providers, and patient
			 groups should make a concerted and sustained effort to increase the rate of
			 colorectal cancer screening tests.
				3.Community and
			 patient interventions
			(a)Grant program
			 To increase colorectal cancer awareness, screening, and treatment
				(1)DefinitionsIn
			 this subsection:
					(A)Colorectal
			 cancer screening testsThe term colorectal cancer screening
			 test has the meaning given such term in section 1861(pp)(1) of the
			 Social Security Act (42 U.S.C. 1395x(pp)(1)).
					(B)Indian
			 tribeThe term Indian tribe has the meaning given
			 such term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
					(C)SecretaryThe
			 term Secretary means the Secretary of Health and Human Services,
			 acting through the Director of the Centers for Disease Control and
			 Prevention.
					(D)StateThe
			 term State means—
						(i)a
			 State; and
						(ii)the District of
			 Columbia.
						(2)Grants
			 authorizedThe Secretary is authorized to make grants to States
			 and Indian tribes for colorectal health programs. Such programs may include the
			 following:
					(A)Provide
			 colorectal cancer screening tests, including colonoscopy, to individuals who
			 are over 50 years of age or who are determined to be at high risk for such
			 cancer.
					(B)Provide case
			 management and referrals for medical treatment for individuals who are provided
			 colorectal cancer screening tests under the program.
					(C)Programs to
			 ensure that individuals who are provided colorectal cancer screening tests
			 under the program receive the full continuum of follow up and cancer care, as
			 appropriate.
					(D)Activities to
			 improve the education, training, and skills of health professionals in the
			 detection and treatment of colorectal cancer.
					(E)The development
			 and dissemination of public information and education programs—
						(i)for
			 the detection and treatment of colorectal cancer; and
						(ii)promoting the
			 benefits of receiving colorectal cancer screening tests through the
			 program.
						(3)PriorityIn
			 making grants under paragraph (2), the Secretary shall give priority to States
			 and Indian tribes that will use grant funds to provide colorectal cancer
			 screening tests to low-income individuals who lack adequate health insurance
			 coverage with respect to such screening.
				(4)Existing
			 funding authorityThe Secretary shall make a grant under this
			 section under an existing funding authority.
				(b)Beneficiary
			 reminders for increasing colorectal cancer screening tests
				(1)DefinitionsIn
			 this subsection:
					(A)Colorectal
			 cancer screening testsThe term colorectal cancer screening
			 test has the meaning given such term in section 1861(pp)(1) of the
			 Social Security Act (42 U.S.C. 1395x(pp)(1)).
					(B)Medicare
			 beneficiaryThe term Medicare beneficiary means an
			 individual entitled to, or enrolled for, benefits under part A of title XVIII
			 of the Social Security Act and enrolled for benefits under part B of such
			 title.
					(C)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
					(2)Annual
			 notification under the Medicare programThe Secretary shall
			 establish a program under which all Medicare beneficiaries are notified
			 annually about the coverage of colorectal cancer screening tests under the
			 Medicare program under title XVIII of the Social Security Act. Under the
			 program, such notification—
					(A)may be provided
			 through direct mail or direct electronic communications; and
					(B)may accompany
			 other information currently provided to such beneficiaries, including marketing
			 materials or information provided to enrollees by Medicare Advantage
			 organizations under section 1852(c)(1) of the Social Security Act (42 U.S.C.
			 1395w–22) and information provided by PDP sponsors under section 1860D–4(a)(1)
			 of such Act (42 U.S.C. 1395w–104(a)(1)).
					(3)State plan
			 amendment under Medicaid
					(A)In
			 generalSection 1902(a) of the Social Security Act (42 U.S.C.
			 1396a(a)), as amended by section 5006(e)(2)(A) of division B of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5), is amended—
						(i)in
			 paragraph (72), by striking and at the end;
						(ii)in
			 paragraph (73)(B), by striking the period at the end and inserting ;
			 and; and
						(iii)by inserting
			 after paragraph (73), the following new paragraph:
							
								(74)if the State has
				elected to provide medical assistance described in section 1905(a)(13) and such
				assistance includes colorectal cancer screening tests, provide for the
				establishment of a program under which individuals at risk for colon cancer,
				including minorities who are identified as at high-risk for colon cancer, who
				are over an age that the Secretary determines appropriate (based on the
				recommendations of appropriate entities, including the United States Preventive
				Services Task Force and appropriate medical specialty societies) are provided a
				notification of the availability of medical assistance for colorectal cancer
				screening tests and a reminder regarding the benefits of such
				tests.
								.
						(B)Effective
			 date
						(i)In
			 generalExcept as provided in clause (ii), the amendments made by
			 this paragraph take effect on January 1, 2011.
						(ii)Extension of
			 effective date for state law amendmentIn the case of a State
			 plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) which
			 the Secretary of Health and Human Services determines requires State
			 legislation in order for the plan to meet the additional requirements imposed
			 by the amendments made by this paragraph, the State plan shall not be regarded
			 as failing to comply with the requirements of such title solely on the basis of
			 its failure to meet these additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of enactment of this Act.
			 For purposes of the previous sentence, in the case of a State that has a 2-year
			 legislative session, each year of the session is considered to be a separate
			 regular session of the State legislature.
						4.Elimination of
			 coinsurance for colorectal cancer screening tests
			(a)In
			 generalSection 1833(a)(1) of the Social Security Act (42 U.S.C.
			 1395l(a)(1)) is amended—
				(1)by striking
			 and before (W); and
				(2)by inserting
			 before the semicolon at the end the following: , and (X) with respect to
			 colorectal cancer screening tests (as defined in subsection (pp)), the amount
			 paid shall be 100 percent of the lesser of the actual charge for the services
			 or the amount determined under the fee schedule that applies to such tests
			 under this part.
				(b)Conforming
			 amendments
				(1)Screening
			 sigmoidoscopies and colonoscopiesSection 1834(d) of the Social
			 Security Act (42 U.S.C. 1395m(d)) is amended—
					(A)in paragraph
			 (2)—
						(i)in
			 subparagraph (A), by inserting , except that payment for such tests
			 under such section shall be 100 percent of the payment determined under such
			 section for such tests before the period at the end; and
						(ii)in
			 subparagraph (C)—
							(I)by striking
			 clause (ii); and
							(II)in clause
			 (i)—
								(aa)by
			 striking (i) In
			 general.—Notwithstanding and inserting
			 Notwithstanding;
								(bb)by
			 redesignating subclauses (I) and (II) as clauses (i) and (ii), respectively,
			 and moving such clauses and the flush matter following such clauses 2 ems to
			 the left; and
								(cc)in
			 the flush matter following clause (ii), as so redesignated, by inserting
			 100 percent of after based on; and
								(B)in paragraph
			 (3)—
						(i)in
			 subparagraph (A), by inserting , except that payment for such tests
			 under such section shall be 100 percent of the payment determined under such
			 section for such tests before the period at the end; and
						(ii)in
			 subparagraph (C)—
							(I)by striking
			 clause (ii); and
							(II)in clause
			 (i)—
								(aa)by
			 striking (i) In
			 general.—Notwithstanding and inserting
			 Notwithstanding; and
								(bb)by
			 inserting 100 percent of after based on.
								(2)Outpatient
			 hospital settingsSection 1833(t) of the Social Security Act
			 (42 U.S.C.
			 1395l(t)) is amended—
					(A)in paragraph
			 (4)(C), by striking paragraph (8)(C) and inserting
			 subparagraphs (C) and (F) of paragraph (8); and
					(B)in paragraph (8),
			 by adding at the end the following new subparagraph:
						
							(F)No copayment
				for colorectal cancer screening testsThe copayment amount that
				would otherwise apply under this subsection to colorectal cancer screening
				tests (as defined in section 1861(pp)) shall be reduced to
				zero.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2010.
			5.Medicare
			 Advantage reporting requirements
			(a)In
			 generalSection 1857(e) of the Social Security Act (42 U.S.C.
			 1395w–27(e)) is amended by adding at the end the following new
			 paragraph:
				
					(4)Annual
				reporting regarding colorectal cancer screening tests
						(A)In
				generalNot later than 6 months after the date of enactment of
				this paragraph and annually thereafter, contract under this section with an MA
				organization shall require the organization to submit to the Secretary an
				annual report on the following:
							(i)The coverage of
				colorectal cancer screening tests (as defined in section 1861(pp)) under each
				MA plan offered by the organization, including the level of any coinsurance or
				copayments applicable for enrollees under the plan.
							(ii)Any educational
				outreach the organization provides to enrollees, providers of services, and
				suppliers with respect to such tests.
							(iii)Any
				pay-for-performance incentives under MA plans offered by the organization for
				providers of services and suppliers with respect to such tests, or any other
				financial-sharing program with providers of services and suppliers with respect
				to such tests.
							(iv)The total number
				of enrollees furnished such tests during the preceding year, listed according
				to the specific test furnished, the type of facility in which the test was
				furnished, and the gender and race of the enrollees to whom such tests were
				furnished.
							(B)Report to
				Congress and public availability
							(i)ReportThe
				Secretary shall submit to Congress an annual report containing information
				submitted in the annual reports under subparagraph (A).
							(ii)Public
				availabilityThe Secretary shall make such information available
				to the public, including by posting such information on the Internet website of
				the Centers for Medicare & Medicaid
				Services.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to contracts
			 entered into on or after January 1, 2011.
			6.Provider
			 interventions
			(a)In
			 generalSection 1834(d) of the Social Security Act (42 U.S.C.
			 1395m(d)) is amended by adding at the end the following new paragraph:
				
					(4)Preventive
				service payment modified for certain colorectal cancer screening tests
						(A)National
				minimum standardsThe Secretary, in consultation with the
				Institute of Medicine, shall establish a national minimum standard for basic
				knowledge, training, continuing education, and documentation for suppliers who
				furnish colorectal cancer screening tests (as defined in subsection (pp)). For
				purposes of this paragraph, a supplier shall be deemed to meet such national
				minimum standards if the supplier is certified in gastroenterology by the
				American Board of Internal Medicine.
						(B)Preventive
				service payment modifier
							(i)Determination
				of rate goalsThe Secretary, in consultation with the United
				States Preventive Services Task Force, the Institute of Medicine Colorectal
				Cancer Working Group, and other clinical advisors as determined appropriate by
				the Secretary, shall determine age-based goal rates for colorectal cancer
				screening tests (as so defined) to be met or exceeded for beneficiaries under
				this part not later than July 1, 2010. Such age-based goal rates shall be
				consistent with the rates of screening for beneficiaries with respect to other
				cancer screening tests (such as screening mammography and cervical cancer
				screening).
							(ii)Establishment
				of preventive service modifier for qualified colorectal cancer screening
				tests
								(I)In
				generalThe Secretary shall establish an upward preventive
				service payment modifier for qualifying colorectal cancer screening tests
				furnished on or after January 1, 2010, which reflects the annual determination
				by the Secretary of the appropriate amount of additional payment (not less than
				10 percent of the amount of payment otherwise provided) sufficient to increase
				the rate of colorectal cancer screening tests furnished under this part to the
				goal rates determined under clause (i). The Secretary shall update such
				modified on an annual basis, taking into consideration the rate of colorectal
				cancer screening tests furnished under this part during the preceding year and
				such goal rates.
								(II)Qualifying
				colorectal cancer screening testsFor purposes of subclause (I),
				the term qualifying colorectal cancer screening tests means a
				colorectal cancer screening test furnished by a supplier who meets the national
				minimum standards established under subparagraph (A) (as determined by the
				Secretary).
								.
			(b)Outpatient
			 settingsSection 1833(t) of the Social Security Act (42 U.S.C.
			 1395l(t)) is amended by adding at the end the following new paragraph:
				
					(18)In
				general
						(A)National
				minimum standardsThe Secretary, in consultation with the
				Institute of Medicine, shall establish a national minimum standard for basic
				knowledge, training, continuing education, and documentation for hospitals in
				outpatient settings which furnish colorectal cancer screening tests (as defined
				in subsection (pp)). For purposes of this paragraph, a hospital shall be deemed
				to meet such national minimum standards if the hospital is certified by the
				Joint Commission on the Accreditation of Healthcare Organizations, the
				Accreditation Association for Ambulatory Health Care, or other accreditation
				body designated by the Secretary.
						(B)Preventive
				service payment modifier
							(i)Determination
				of rate goalsThe Secretary, in consultation with the United
				States Preventive Services Task Force, the Institute of Medicine Colorectal
				Cancer Working Group, and other clinical advisors as determined appropriate by
				the Secretary, shall determine age-based goal rates for colorectal cancer
				screening tests (as so defined) to be met or exceeded for beneficiaries under
				this part not later than July 1, 2010. Such age-based goal rates shall be
				consistent with the rates of screening for beneficiaries with respect to other
				cancer screening tests (such as screening mammography and cervical cancer
				screening).
							(ii)Establishment
				of preventive service modifier for qualified colorectal cancer screening
				tests
								(I)In
				generalThe Secretary shall establish an upward preventive
				service payment modifier for qualifying colorectal cancer screening tests
				furnished on or after January 1, 2010, which reflects the annual determination
				by the Secretary of the appropriate amount of additional payment (not less than
				10 percent of the amount of payment otherwise provided) sufficient to increase
				the rate of colorectal cancer screening tests furnished under this part to the
				goal rates determined under clause (i). The Secretary shall update such
				modifier on an annual basis, taking into consideration the rate of colorectal
				cancer screening tests furnished under this part during the preceding year and
				such goal rates.
								(II)Qualifying
				colorectal cancer screening testsFor purposes of subclause (I),
				the term qualifying colorectal cancer screening tests means a
				colorectal cancer screening test furnished by a hospital in an outpatient
				setting which meets the national minimum standards established under
				subparagraph (A) (as determined by the
				Secretary).
								.
			(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2010.
			7.Coverage for an
			 office visit or consultation prior to a qualifying screening
			 colonoscopy
			(a)CoverageSection
			 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is
			 amended—
				(1)in subparagraph
			 (DD), by striking and at the end;
				(2)in subparagraph
			 (EE), by inserting and at the end; and
				(3)by adding at the
			 end the following new subparagraph:
					
						(FF)an outpatient
				office visit or consultation for the purpose of beneficiary education, assuring
				selection of the proper screening test, and securing information relating to
				the procedure and sedation of the beneficiary, prior to a colorectal cancer
				screening test consisting of a screening colonoscopy or in conjunction with the
				beneficiary's decision to obtain such a screening, regardless of whether such
				screening is medically indicated with respect to the
				beneficiary;
						.
				(b)Payment
				(1)In
			 generalSection 1833(a)(1) of the Social Security Act (42 U.S.C.
			 1395l(a)(1)), as amended by section 4, is amended—
					(A)by striking
			 and before (W); and
					(B)by inserting
			 before the semicolon at the end the following: , and (Y) with respect to
			 an outpatient office visit or consultation under section 1861(s)(2)(BB), the
			 amounts paid shall be 80 percent of the lesser of the actual charge or the
			 amount established under section 1848.
					(2)Payment under
			 physician fee scheduleSection 1848(j)(3) of the Social Security
			 Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(FF),
			 after (2)(EE),.
				(3)Requirement for
			 establishment of payment amount under physician fee
			 scheduleSection 1834(d) of the Social Security Act (42 U.S.C.
			 1395m(d)), as amended by section 6, is amended by adding at the end the
			 following new paragraph:
					
						(5)Payment for
				outpatient office visit or consultation prior to screening
				colonoscopyWith respect to an outpatient office visit or
				consultation under section 1861(s)(2)(BB), payment under section 1848 shall be
				consistent with the payment amounts for CPT codes 99203 and
				99243.
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2010.
			
